DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “are provided” (see line 2) should not be present therein.
           Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
Reference characters 818 and 820 (see paragraph 0099, lines 2-3) are not present in any of the drawings; 
In Figure 8B, “808” should be “806” (see the objection to paragraph 0098 below and Figure 8A); and
In Figure 9, “FIRST FORMULATION” should be “SECOND FORMULATION” and “SECOND FORMULATION” should be “FIRST FORMULATION” (or “814” should be “816” and “816” should be “814”); see paragraph 0099, lines 1-3.
            Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0040, line 5, “926” should be “208”; and 
In paragraph 0098, line 8, “808” should be “806” (see Figure 8A and paragraph 0098, lines 4-5).  
Appropriate correction is required.

Claim Objections
Claim 44 is objected to because of the following informalities:  
In regard to claim 44, on lines 8-9, “a formulation packet” should be “the formulation packet since the formulation packet has already been defined on line 6.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 57, an antecedent basis for “each formulation cartridge” (see line 5) has not been defined.  Currently, only one “formulation cartridge” has previously been defined (see line 3; i.e., all of the different formulations can be stored in a single formulation cartridge based on the language of lines 2-3).
In regard to claim 58, an antecedent basis for “the reusable cartridge” (see line 6) has not been defined.  It is noted that a “reusable cartridge body” has been defined on line 2, however, it is unclear as to whether or not the “reusable cartridge” defined on line 6 is referring to the “reusable cartridge body” defined on line 2 or some other element.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (see claim 58) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 44, 47, 54 and 57 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dinh (U.S. Patent 11,399,617).
In regard to claim 44, Dinh discloses a formulation cartridge comprising:
a reusable cartridge body 116;
a valve frame 108 including a valve engagement unit 112; and
a disposable refill packet 105/106 reversibly couplable to the reusable cartridge body, the disposable refill packet including:
a formulation packet (defined by the reservoir in element 105 which stores the formulation) having at least one valve (within element 106 and having opening 107 therein, see column 6, line 21), and 
a body portion 106 configured for insertion into the reusable cartridge body;
wherein the valve frame is configured to receiving and secure the at least one valve of the formulation packet, and 
wherein the formulation cartridge “is configured for insertion into a cartridge cavity of a formulation delivery device”.
It is noted that statements of intended use., i.e., “is configured for insertion into a cartridge cavity of a formulation delivery device” do not lend any patentable structure to the claim.  Further, the formulation cartridge disclosed in the Dihn reference is capable of being inserted into a cavity of a formulation delivery device.
In regard to claim 47, the body portion includes a rear body portion for insertion into the cartridge body (i.e., the entire body portion is inserted into the cartridge body) and a front body portion (adjacent element 108, see Figure 16)wherein the front body portion extends away from the cartridge body 116 (viewing Figure 16, the top of the body portion extends beyond the upper edge of the cartridge body 116 and thereby extends away from the cartridge body) when the rear body portion is inserted into the cartridge body (as shown in Figure 16).
In regard to claim 54, the refill packet includes “coupling tabs” 131 and the second similar tab located above tab 131 which is not numbered (see Figure 16) for engaging the cartridge body upon insertion of the refill packet.
In regard to claim 56, Dihn discloses a second formulation packet (see Figure 16) in the body portion for storing a second formulation and the valve frame may include a second valve engagement unit 407 (see Figure 14) for receiving a valve on the second packet.
In regard to claim 57, Dinh discloses a formulation product line comprising:
a plurality of different formulations 103 (see column 5, lines 20-30 and 55-58), each of the different formulations stored in a formulation cartridge 105 configured for insertion into a cartridge cavity of a formulation device 100;
each formulation cartridge 105 including 
a reusable cartridge body (defined by dispenser 106, see Figures 5, 9 and 16);
a disposable refill packet (defined by the body of cartridge 105 which forms the reservoir for the formulation) reversibly couplable to the reusable cartridge body 15 (see Figure 16, as the packet and cartridge body 106 are formed from two separate elements and assembled, the packet is considered to be “reversibly couplable” to the cartridge body); and 
 a valve frame (not numbered, see Figure 16, the valve frame is the element depending into the reservoir of cartridge 105 which houses the valve arrangement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 51 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Dinh.
In regard to claims 45 and 51, although Dinh reference does not specifically disclose paper material is used to make the body portion and a polymer is used to make the cartridge body and valve frame, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made the body portion, cartridge body and valve frame may be formed from any suitable and known material(s), including those claimed, without effecting the overall operation of the device, especially since the Dinh reference in no way limits the material used to make these elements.
In regard to claim 58, Dinh discloses a reloadable formulation cartridge comprising:
securing means 131, 132 (see Figure 16) for securing a disposable refill packet 105 to a reusable cartridge body 116;
coupling means for removably coupling the reusable cartridge body 116 to a hand-held formulation dispensing device 108 (see column 7, lines 7-10, it is noted element 116 is considered to be “removably coupled” to element 108 as these two elements are capable of being separated); and
valve means 106 for selectively fluidic coupling the refill packet to a dispensing nozzle unit (having aperture 107 therein, see Figure 16) when the reusable cartridge 116 is secure to the hand-held formulation device 108.    
Although the Dinh reference does not disclose the cartridge 116 is “received within” the formulation device 108 (the reference is silent as to how these elements are connected), it is the examiner’s position that any suitable connection between elements 108 and 116 can be employed to secure these elements, including a connection wherein a portion of element 116 can be received within a portion of element 108 (such as a common threaded or bayonet connection) without effecting the overall operation of the device.  Such an arrangement would meet the claim language “when the reusable cartridge is received within the hand-held formulation dispensing device.  
It is noted the disposable refill packet, reusable cartridge body, hand-held formulation dispensing device and dispensing nozzle unit, reusable cartridge are considered not to be part of the claimed combination.  The claim merely calls for a cartridge comprising a securing means, coupling means and valve means capable of performing the claimed functions with regard to the above listed elements, but not the elements themselves.  

Allowable Subject Matter
Claims 46, 48-50, 52, 53, 55 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Robbins and Mears et al. references are cited as being directed to the state of the art as teachings of other dispensers having multiple refill packets therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
10/20/22
/DAVID J WALCZAK/Primary Examiner, Art Unit 3754